Citation Nr: 1016405	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected bilateral calcaneal 
spurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to August 
1977 and from May 1979 to May 1982.  He received the Army 
Commendation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for diabetes mellitus.  Jurisdiction over the 
Veteran's claim has remained with the RO in Waco, Texas.

In May 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In June 2009, the Board remanded this matter for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

In its June 2009 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to determine the etiology of his diabetes 
mellitus.  The examiner was instructed to provide opinions as 
to whether the Veteran's diabetes was related to service or 
was caused or chronically worsened by his service-connected 
calcaneal spurs and to provide a rationale for each opinion.  
The examiner was also instructed to comment on Dr. Copeland's 
July 2008 opinion that the Veteran's inability to exercise 
due to his foot and back pain could have caused weight gain 
and that his diabetes was likely ("at least as likely as 
not") caused by weight gain.

The Veteran was afforded a VA examination in August 2009 and 
was diagnosed as having Type II diabetes mellitus.  The 
physician who conducted the examination opined that the 
Veteran's diabetes was not likely ("less likely than not") 
etiologically related to service or chronically worsened by 
his service-connected bilateral calcaneal spurs.  The 
examiner also opined that it was not likely ("less likely 
than not") that the Veteran's inability to exercise due to 
his foot and back pain led to his diabetes.  

The August 2009 VA examination is inadequate because the 
opinions provided by the examiner were unaccompanied by any 
further explanation or reasoning and are therefore entitled 
to little probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Although the examiner provided an opinion as to whether the 
Veteran's diabetes was chronically worsened by his service-
connected bilateral calcaneal spurs, he did not opine as to 
whether diabetes was caused by the calcaneal spurs.  To the 
extent that the examiner did opine that it was not likely 
that the Veteran's inability to exercise due to his foot and 
back pain led to his diabetes, it is unclear as to whether 
Dr. Copeland's July 2008 opinion was considered in 
formulating the opinion.   

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).
A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where a remand order of the Board is not complied with, the 
Board itself errs in failing to insure compliance.  Id. at 
270-71.  As the opinions provided in the August 2009 VA 
examination report were unaccompanied by a rationale, an 
opinion was not provided as to whether the Veteran's diabetes 
was caused by his service-connected bilateral calcaneal 
spurs, and it is unclear as to whether Dr. Copeland's July 
2008 opinion was reviewed and considered, the Board is 
compelled to again remand this claim for compliance with the 
instructions in its June 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the current diabetes mellitus.  All 
indicated tests and studies should be 
conducted. 
 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum. 
 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that 
diabetes mellitus had its onset in 
service or is otherwise the result of a 
disease or injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
diabetes mellitus is caused by or 
aggravated by the Veteran's service-
connected bilateral calcaneal spurs.

The examiner should comment on Dr. 
Copeland's July 2008 opinion that the 
Veteran's inability to exercise due to 
his foot and back pain could have caused 
weight gain and that it was at least as 
likely as not that his diabetes was 
caused by the weight gain.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.
 
The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and 
is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


